767 N.W.2d 20 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Michael Laurence CZARNIK, a Minnesota Attorney, Registration No. 257382.
No. A07-1885.
Supreme Court of Minnesota.
June 22, 2009.

ORDER
On January 15, 2009, the court suspended respondent Michael Laurence Czarnik from the practice of law for a period of 90 days. Respondent has filed an affidavit stating that he has fully complied with the terms of the suspension order, including successful completion of the professional responsibility portion of the state bar examination, and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael Laurence Czarnik is reinstated to the active practice of law in the State of Minnesota and is placed on probation for a period of two years from the date of filing of this order, subject to the following terms and conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
BY THE COURT:
/s/ Alan C. Page
Associate Justice